UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4645


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEVINNE THOMAS MCNEILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00353-CCE-1)


Submitted:   March 10, 2016                 Decided:   March 16, 2016


Before AGEE, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant.      Michael Francis
Joseph, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Levinne       Thomas       McNeill         appeals     the    district          court’s

judgment      imposing        a    nine-month         term    of     imprisonment           upon

revocation of his supervised release.                       McNeill’s counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating      there    were        no    meritorious     grounds          for   appeal,       but

questioning      whether          the      sentence     is    plainly          unreasonable.

Although informed of his right to do so, McNeill has not filed a

pro se supplemental brief.

       In    reviewing        a        sentence     imposed     upon       revocation          of

supervised release, this court takes a “deferential appellate

posture      concerning           issues     of     fact     and     the       exercise       of

discretion.”         United States v. Crudup, 461 F.3d 433, 439 (4th

Cir. 2006) (internal quotation marks omitted).                           We will affirm a

sentence imposed after revocation of supervised release if it is

not plainly unreasonable.                  United States v. Thompson, 595 F.3d

544,   546    (4th    Cir.        2010).      The     first    step       in    this   review

requires us to determine whether the sentence is unreasonable.

Crudup, 461 F.3d at 438.                  Only if the sentence is procedurally

or substantively unreasonable does our inquiry proceed to the

second step of the analysis to determine whether the sentence is

plainly unreasonable.             Id. at 438–39.

       We    conclude    that          McNeill’s     revocation          sentence      is    not

unreasonable,        much     less        plainly     so.          The    district          court

                                               2
appropriately     considered      the    Chapter     Seven      policy    statement

range and the statutory maximum for McNeill’s offenses.                          The

district court then explained its reasons for denying McNeill’s

request   to    continue     supervised      release       before    selecting      a

sentence within the policy statement range.

     In   accordance     with    Anders,     we    have   reviewed       the   entire

record in this case and have found no meritorious issues for

appeal.    We    therefore      affirm   the      district      court’s   judgment.

This court requires that counsel inform McNeill, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If McNeill requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on McNeill.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented       in    the    materials     before

this court and argument would not aid the decisional process.


                                                                           AFFIRMED




                                         3